J-S55013-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JEFFERY ALLEN NORCROSS                     :
                                               :
                       Appellant               :   No. 572 WDA 2020

      Appeal from the Judgment of Sentence Entered November 27, 2018
      In the Court of Common Pleas of Mercer County Criminal Division at
                        No(s): CP-43-CR-0001501-2017


BEFORE:      BOWES, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY BOWES, J.:                            FILED: March 10, 2021

        Jeffrey Allen Norcross appeals nunc pro tunc from his November 27,

2018 judgment of sentence, which was entered after a jury found him guilty

of rape of a child, involuntary deviate sexual intercourse (“IDSI”), aggravated

indecent assault, corruption of minors, and indecent assault. We affirm.

        The trial court has authored an apt summary of the factual

circumstances that stem from an investigation carried out by the Pennsylvania

State Police (“PSP”), wherein three victims, C.B., T.M.C., and T.B., reported

being sexually abused by Appellant:

        On April 26, 2017, PSP received a ChildLine referral from Mercer
        County Children and Youth Services indicating that a student at
        Grove City Middle School had been sexually abused by her step-
        father[, Appellant]. PSP Officer Tyler Craig (“Officer Craig”)[,]
        arrived at Grove City Middle School and interviewed minor victim
        C.B.[, who] disclosed to Officer Craig that she had been sexually
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S55013-20


     abused by Appellant over a time period lasting several years. C.B.
     stated that the sexual abuse started when she was eight (8) years
     old. The sexual abuse included vaginal penetration by the penis
     of Appellant as well as an episode where Appellant forced C.B. to
     perform oral sex on Appellant.

     Additionally, two (2) more victims, T.M.C. and T.B., reported to
     PSP that Appellant had sexually abused them. T.M.C. revealed an
     incident that had occurred when she was living at the residence of
     Appellant. [He] had squirted chocolate syrup all over T.M.C. In
     order to rinse the chocolate syrup off, T.M.C. took a shower. While
     T.M.C. was in the shower, Appellant entered the bathroom and
     penetrated T.M.C.’s vagina with his finger. T.B. also disclosed an
     incident that had occurred when she was living at the residence of
     Appellant. T.B. was asleep when she awoke to Appellant touching
     her vagina.

     *     *     *

     C.B. testified that Appellant stopped sexually abusing her when
     she was twelve (12) years old. Moreover, C.B. testified that
     Appellant had stuck his penis into her vagina more than ten (10)
     times.

     *     *     *

     T.M.C. was friends with T.B. and lived primarily at Appellant’s
     residence as a teenager. T.M.C. testified that she observed
     Appellant smack T.B.’s butt and that Appellant would frequently
     smack her butt too. T.M.C. testified that Appellant started
     smacking her butt when she was fourteen (14) years old.

     T.M.C. testified that she was drinking one night with Appellant.
     [He] proceeded to squirt chocolate syrup from a bottle onto T.M.C.
     T.M.C. then went into the bathroom to take a shower in order to
     rinse off the chocolate syrup. While she was taking a shower,
     Appellant came into the bathroom. T.M.C. testified that Appellant
     whipped open the shower curtain, she kneeled down to cover
     herself, and Appellant stuck his pointer finger inside her vagina.
     T.M.C. immediately left the residence . . . . T.M.C. testified that
     she was sixteen (16) when this incident occurred.

     [Appellant] was T.B.’s step-father. T.B. testified that she arrived
     home from work one night and promptly went to bed. At around

                                    -2-
J-S55013-20


      5:00 AM, T.B. awoke to Appellant moving her underwear and
      placing his finger on her labia. T.B. testified that she was in a
      state of shock and slid into the corner of her bed to get away from
      [Appellant. He] then left T.B.’s bedroom without saying anything
      to her.

      [In addition to these allegations,] T.B. testified that Appellant
      would provide her and T.M.C. with alcohol when they were
      teenagers.

Rule 1925(a) Opinion, 7/15/20, at 3-7 (internal citations omitted).

      In connection with these allegations, Appellant was charged with the

aforementioned offenses. In addition to the specific allegations of the victims,

their testimony was corroborated in part by Appellant’s wife, Ashley Norcross,

who reported that she: (1) witnessed Appellant “smack T.M.C. and T.B.’s

butt[s];” (2) spoke with T.M.C. by phone on the evening Appellant assaulted

her in the shower; and (3) had been told by T.B. about Appellant’s early

morning assault. Id. at 7. The Commonwealth also adduced expert testimony

from Janice Wilson regarding, inter alia, how perpetrators “establish a

relationship with their [minor] victims through grooming.”         Id. at 8.   Ms.

Wilson testified that “[p]erpetrators will groom the minor victim in order to

make it easier to assault them sexually,” and noted that “one technique

perpetrators use to groom minor victims is to provide them with alcohol.” Id.

      A jury ultimately convicted Appellant and the trial court sentenced him

to an aggregate term of thirty to sixty years of incarceration. Appellant did

not file a direct appeal. Appellant filed a timely pro se petition for relief under

the Post-Conviction Relief Act (“PCRA”). After counsel was appointed and in


                                       -3-
J-S55013-20


response to the PCRA court’s Pa.R.Crim.P. 907 notice of intent to dismiss

without a hearing, Appellant asserted that prior counsel was ineffective for

failing to file a direct appeal. On April 28, 2020, the PCRA court reinstated

Appellant’s direct appellate and post-sentence motion rights due to trial

counsel’s ineffectiveness in failing to pursue these post-trial prerogatives.

      On May 22, 2020, Appellant filed a notice of appeal nunc pro tunc. Both

Appellant and the trial court have complied with their obligations under

Pa.R.A.P. 1925.       Appellant has raised the following issues for our

consideration:

      1. Whether the evidence presented was insufficient to support
      [Appellant’s] convictions for sexual abuse, in that the evidence
      presented was in conflict with the incontrovertible physical facts
      and contrary to human experience and the laws of nature.

      2. Whether the trial court erred in admitting evidence of the
      extraneous offense [for] providing alcohol to minors, and denying
      [Appellant’s] motion for mistrial on this basis.

Appellant’s brief at 3.

      Appellant’s first issue implicates the sufficiency of the evidence, over

which our standard of review is as follows:

      As a general matter, our standard of review of sufficiency claims
      requires that we evaluate the record in the light most favorable to
      the verdict winner giving the prosecution the benefit of all
      reasonable inferences to be drawn from the evidence. Evidence
      will be deemed sufficient to support the verdict when it establishes
      each material element of the crime charged and the commission
      thereof by the accused, beyond a reasonable doubt.
      Nevertheless, the Commonwealth need not establish guilt to a
      mathematical certainty. Any doubt about the defendant's guilt is
      to be resolved by the fact finder unless the evidence is so weak


                                      -4-
J-S55013-20


      and inconclusive that, as a matter of law, no probability of fact
      can be drawn from the combined circumstances.

      The Commonwealth may sustain its burden by means of wholly
      circumstantial evidence. Accordingly, [t]he fact that the evidence
      establishing a defendant's participation in a crime is circumstantial
      does not preclude a conviction where the evidence coupled with
      the reasonable inferences drawn therefrom overcomes the
      presumption of innocence. Significantly, we may not substitute
      our judgment for that of the fact finder; thus, so long as the
      evidence adduced, accepted in the light most favorable to the
      Commonwealth, demonstrates the respective elements of a
      defendant's crimes beyond a reasonable doubt, the appellant's
      convictions will be upheld.

Commonwealth v. Sebolka, 205 A.3d 329, 336-37 (Pa.Super. 2019).

Additionally, we note that “[t]his Court has long-recognized that the

uncorroborated testimony of a sexual assault victim, if believed by the trier of

fact, is sufficient to convict a defendant, despite contrary evidence from

defense witnesses.”     Commonwealth v. Charlton, 902 A.2d 554, 562

(Pa.Super. 2006) (internal quotation marks and citation omitted).

      Although styled as a sufficiency of the evidence claim, Appellant’s

arguments are not addressed at the elements of the crimes underlying his

convictions but focus upon the credibility of the evidence at trial.          See

Appellant’s brief at 15 (“Where the evidence offered to support the verdict is

in contradiction to the physical facts, in contravention to human experience

and the laws of nature, then the evidence is insufficient as a matter of law.”)

(citing Commonwealth v. Santana, 333 A.2d 876, 878 (Pa. 1975)).

Specifically, Appellant takes issue with a number of minor inconsistencies in

the respective testimonies of the victims and expresses incredulity at how the

                                      -5-
J-S55013-20


alleged assaults could have taken place within a “14 x 70 foot trailer” where

several people were living at the time. Id. at 16-21.

       “[A] review of the sufficiency of the evidence does not include an

assessment of the credibility of the testimony; such a claim goes to the weight

of the evidence.”        Commonwealth v. Gibbs, 981 A.2d 274, 281-82

(Pa.Super. 2009).       To the extent that Appellant intended to raise a claim

challenging the weight of the Commonwealth’s evidence, there is no indication

in the certified record that Appellant ever preserved such an issue for our

review.1 As such, any challenge to the weight of the evidence is waived. See

Commonwealth v. Rivera, 238 A.3d 482, 497 (Pa.Super. 2020) (“[A] weight

of the evidence claim must be preserved either in a post-sentence motion, by

a written motion before sentencing, or orally prior to sentencing. . . . Failure

to properly preserve the claim will result in waiver, even if the trial court

addresses the issue in its opinion.”).

       With respect to any arguable challenge to the sufficiency of the evidence

that can be extrapolated from Appellant’s discussion, we hereby adopt the

thorough sufficiency analysis contained in the trial court’s Rule 1925(a)

opinion. The trial court’s assessment contains exhaustive citations to the trial


____________________________________________


1 The same day that he was convicted, Appellant filed a motion for judgment
of acquittal pursuant to Pa.R.Crim.P. 606(A)(2) (“Challenges to Sufficiency of
Evidence”). This filing did not contain any preservation of a claim sounding in
weight of the evidence. Even though Appellant’s post-sentence rights were
reinstated by the PCRA court, he ultimately did not file any post-sentence
motions for relief. Rather, Appellant immediately filed a notice of appeal.

                                           -6-
J-S55013-20


transcripts and authoritatively documents the allegations of the victims

presented at trial. See Trial Court Opinion, 7/15/20, at 11-25. No relief is

due on Appellant’s putative sufficiency claim.

      Appellant’s second issue concerns the admissibility of evidence.          We

note that “[t]he admissibility of evidence is solely within the discretion of the

trial court and will be reversed only if the trial court has abused its discretion.”

Commonwealth v. Hernandez, 39 A.3d 406, 411 (Pa.Super. 2012). In this

context, “[a]n abuse of discretion is not merely an error of judgment, but is

rather the overriding or misapplication of the law, or the exercise of judgment

that is manifestly unreasonable, or the result of bias, prejudice, ill-will or

partiality, as shown by the evidence of record.” Id.

      Under Pennsylvania law, evidence is relevant if “it has any tendency to

make a fact more or less probable than it would be without the evidence” and

“the fact is of consequence in determining the action.” Pa.R.E. 401(a)-(b).

As a general rule, all relevant evidence is admissible and all irrelevant

evidence is inadmissible. Pa.R.E. 402. However, even relevant evidence may

be excluded if its probative value is outweighed by the danger of, inter alia,

unfair prejudice. See Pa.R.E. 403.

      Specifically, Appellant alleges that the trial court erred by allowing the

Commonwealth to admit testimony suggesting that Appellant provided alcohol

to the victims in this case. See Appellant’s brief at 22-25. Overall, Appellant

asserts that this evidence was both irrelevant and unfairly prejudicial.        We


                                       -7-
J-S55013-20


disagree on both points.    As a general matter, we note that evidence of

extraneous offenses is not per se inadmissible or prejudicial under

Pennsylvania law.   See Commonwealth v. Hairston, 84 A.3d 657, (Pa.

2014) (admitting evidence of defendant’s arson-related offenses in murder

prosecution to establish intent and consciousness of guilt).

      We may immediately and readily dispose of Appellant’s arguments

concerning relevance. Testifying as an expert, Ms. Wilson confirmed during

the Commonwealth’s case-in-chief that perpetrators like Appellant sometimes

furnish alcohol to minors as part of “grooming” behavior.      See N.T. Trial,

6/13/18, at 140. As such, we discern no error in the trial court’s conclusion

that testimony concerning Appellant providing alcohol to the victims was

pertinent to the Commonwealth’s case and spoke to the likelihood that

Appellant was, in fact, grooming these girls for the abuse to which he later

subjected them. Accord Pa.R.E. 402. More generally, this evidence is also

relevant to Appellant’s pattern of inappropriate behavior with the victims.

      As to prejudice, Appellant argues that the allegations that he

“encouraged underage drinking on a regular basis was unfairly prejudicial, and

encouraged the jury to evaluate the rest of the evidence in a manner that

harmed [Appellant].” Appellant’s brief at 25. We disagree.

      Overall, Appellant’s arguments distort the relative significance of the

alcohol-related testimony from the victims. “[E]vidence will not be prohibited

merely because it is harmful to the defendant.” Commonwealth v. Page,


                                     -8-
J-S55013-20


965 A.2d 1212, 1220 (Pa.Super. 2009).        Rather, “[e]xclusion is limited to

evidence so prejudicial that it would inflame the jury to make a decision based

upon something other than legal propositions relevant to the case.”        Id.

Viewed in the aggregate of the Commonwealth’s case, the scattered

allegations from the victims that Appellant suborned underage drinking are

perhaps the least-objectionable of the actions he was accused of at trial. The

mere fact that Appellant provided alcohol to minors was not a central focus of

the Commonwealth’s case, but was simply an ancillary piece of evidence

offered to provide a complete picture of his actions. See Hairston, supra at

666 (“The trial court is not required to sanitize the trial to eliminate all

unpleasant facts from the jury’s consideration where those facts are relevant

to the issues at hand and form a part of the history and natural development

of the events and offenses for which the defendant is charged.”).

      Based on this discussion, we discern no abuse of direction in the trial

court’s conclusion that evidence of Appellant furnishing alcohol to the victims

was relevant evidence whose probative value was not outweighed by

prejudice. No relief is due on Appellant’s second claim for relief.

      Judgment of sentence affirmed.




                                     -9-
J-S55013-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/10/2021




                          - 10 -